Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 16/115,067, the amendment filed on 4/29/2021 is herein acknowledged. Claims 1-19 have been canceled, claims 27-28 have been amended and claim 29 has been added. Claims 20-29 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2021 has been entered.
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 2/4/2021 and 4/30/2021 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.
REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
As per claim 27, the limitations “snoop to those of a plurality of coherent caches for which it must be determined if there is a hit” renders this claim indefinite as it is unclear what plurality of coherent caches the limitations refer to. 
As per claims 28 and 29, the limitation “the plurality of coherent caches” renders the claims indefinite as it lacks antecedent basis. It is not clear whether this limitation is intended to refer to “a plurality of coherent caches for which it must be determined if there is a hit” mentioned but also not defined in claim 27.
Appropriate correction/clarification is required.
REJECTIONS BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,282,296. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent disclose/obviate the claims in the instant application.

Instant Application
Patent No. 10,282,296 (Corresponding to Application No. 15/376,647)
20. (New) A processor comprising: a first coherent agent, coupled to an interconnect through a first cache, to decode and execute an instruction whose execution is to cause a cache line sized write of zeros at a memory address and to issue, to the first cache, a write command to initiate the cache line sized write of zeros at the memory address;

the first cache, when there is a hit for a cache line responsive to receiving the write command and that cache line's cache coherency protocol state is a modified state or an exclusive state, to configure that cache line to indicate all zeros, and, 



when there is a cache miss responsive to receiving to the write command, is to issue the write command toward the interconnect; and a second coherent agent coupled to the interconnect through a second cache; 



the interconnect, responsive to receiving the write command, to issue a snoop to the second cache; wherein the interconnect, or the first coherent agent responsive to a message from the 
21. The processor of claim 20, wherein the first cache, when there is a hit for the cache line responsive to receiving the write command and that cache line's cache coherency protocol state is not the modified state or the exclusive state, is to make that cache line's cache Appl. No.: 16/115,0674Atty. Docket No.: 42P112467-C1 Amdt. Dated 01/04/2021 Reply to the Notice of Non-Compliant Amendment of 12/03/2020coherency protocol state be an invalid state and to issue the write command toward the interconnect.  

22. (New) A processor comprising: a first core to issue a write command responsive to execution of a cache line zeroing instruction, the first core also comprising a level 1 (L1) cache; the L1 cache coupled to receive the write command, to determine whether there is a hit or a miss in the L1 cache responsive to the write command, to determine responsive to the hit whether a cache coherency protocol state of a cache line that hit is one that grants the L1 cache authority to modify that cache line without a broadcast to at least one other cache, to configure that cache line to indicate all zeros responsive to the hit when the cache coherency protocol state of the cache line that hit is one that grants the L1 cache authority to modify the first cache line without the broadcast to the at least one other cache, and to issue the write command toward an interconnect responsive to the miss; and the interconnect, coupled to the first core, to issue, responsive to the write command, a snoop to those of the at least one other caches for which it must be determined if there is an other hit; wherein the first core, the interconnect, or the first core responsive to a message from the interconnect, is to cause an other cache line in the cache or one of the at least one other caches to be configured to indicate all zeros when the write command and the snoop did not cause the cache line write of zeros to be performed.  




24. (New) The processor of claim 22, wherein each of the at least one other caches, responsive to the snoop, is to determine whether there is the other hit or an other miss in that other cache, and to determine responsive to the other hit whether a cache coherency protocol Appl. No.: 16/115,0675Atty. Docket No.: 42P112467-C1 Amdt. Dated 01/04/2021 Reply to the Notice of Non-Compliant Amendment of 12/03/2020state of the cache line that hit in that other cache is one that grants that other cache authority to modify that cache line without a broadcast to other caches.  
25. (New) The processor of claim 24, wherein each of the at least one other caches is to: configure the cache line in that other cache to indicate all zeros and issue a response message indicating zeroed responsive to the other hit when the cache coherency protocol state of the cache line that hit in that other cache is one that grants that other cache authority to modify the cache line that hit in that cache without a broadcast to other caches; and issue a response message indicating not zeroed responsive to the miss or responsive to the other hit when the cache coherency protocol state of the cache line that hit in that other cache is not one that grants the cache authority to modify the cache line that hit in that other cache.  
26. (New) The processor of claim 25, wherein the interconnect is to track receipt of the response messages to determine if the snoop caused one of the other caches to be configured to indicate all zeros.





determine whether there is a hit in the coherent cache responsive to the write command, to determine whether a cache coherency protocol state of the hit cache line is a modified state or an exclusive state, to configure a cache line to indicate all zeros when the cache coherency protocol state is the modified state or the exclusive state, and 

to issue the write command toward an interconnect when there is a miss responsive receiving to the write command; the interconnect, responsive to receipt of the write command, to issue a snoop to each of a plurality of other coherent caches for which it must be determined if there is a hit, 

wherein the interconnect, or the execution unit responsive to a message from the interconnect, to cause a cache line in one of the coherent caches to be configured to indicate all zeros 


2. The processor of claim 1, wherein the coherent cache is also to make that cache line's cache coherency protocol state be an invalid state and issue the write command toward the interconnect when the cache coherency protocol state of the hit cache line is not the modified state or the exclusive state.  

1. A processor comprising: a decoder to decode an instruction to zero a cache line; an execution unit, coupled to the decoder and responsive to the decode of the instruction, to issue a write command to initiate a cache line sized write of zeros at a memory address; a coherent cache, coupled to the execution unit, to receive the write command, to 

determine whether there is a hit in the coherent cache responsive to the write command, to determine whether a cache coherency protocol state of the hit cache line is a modified state or an exclusive state, to configure a cache line to indicate all zeros when the cache coherency protocol state is the modified state or the exclusive state, and 
to issue the write command toward an interconnect when there is a miss responsive receiving to the write command; the interconnect, responsive to receipt of the write command, to issue a snoop to each of a plurality of other coherent caches for which it must be determined if there is a hit, 
wherein the interconnect, or the execution unit responsive to a message from the interconnect, to cause a cache line in one of the coherent caches to be configured to indicate all zeros when the write command and the snoop did not cause the cache line sized write of zeros to be performed.  

2. The processor of claim 1, wherein the coherent cache is also to make that cache line's cache 


(see claims 1-2)











Note an interconnect performing a snoop would track the lines snooped (see claim 1 where a snoop is issued to the interconnect)




Claims 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,282,296 in view of Gunna et al. (US 2010/0106916). the claims of the patent in view of Gunna disclose/obviate the claims in the instant application.
As per claims 22-26, the claims of the patent do not expressly refer to an L1 cache; however, Gunna teaches [the instruction and data caches in the core 22 are L1 caches (par. 0037)]. Additionally, the patent does not expressly refer to tracking in response to the snoop; however, an interconnect that snoops a line would be tracking that line, as evidenced by Gunna [the interface unit 24 may track the state of the cache block in other caching agents (par. 0033)]; where Gunna teaches [invalidating cache lines and performing the zero of the lines as appropriate according the coherency response (fig. 5 and related text)]. 
At the time of the invention, it would have been obvious to modify the patent as taught by Gunna since doing so would provide the benefits of facilitating cache coherency transactions when zeroing cache lines.

Claims 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,282,296 in view of Fields et al. (US 2008/0040556). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent in view of Fields disclose/obviate the claims in the instant application.
Claims of the instant application are compared to claims of the patent in the following table
Instant Application
Patent No. 10,282,296 (Corresponding to Application No. 15/376,647)
27. As per claim 27. (New) A processor comprising: a first core to issue a command responsive to execution of a cache line zeroing instruction; and 
an the interconnect, coupled to a level 3 (L3) cache that is shared, 
a level 2 (L2) cache of the first core, and a level 1 (L1) cache of the first core, 
to issue responsive to the command a snoop to those of a plurality of coherent cache for which it must be determined if there is a hit.




















As per claim 28. (New) The processor of claim 27, wherein the plurality of coherent caches includes the L1 cache of the first core, the L2 cache of the first core, the L3 cache, and L1 cache of a second core, and an L2 cache of the second core.

As per claim 29. The processor of claim 27, wherein the interconnect, or the first core responsive to a message from the interconnect, is to cause a cache line in one of the plurality of coherent caches coupled to the first core to be configured to indicate all zeroes.


determine whether there is a hit in the coherent cache responsive to the write command, to determine whether a cache coherency protocol state of the hit cache line is a modified state or an exclusive state, to configure a cache line to indicate all zeros when the cache coherency protocol state is the modified state or the exclusive state, and 
to issue the write command toward an interconnect when there is a miss responsive 
wherein the interconnect, or the execution unit responsive to a message from the interconnect, to cause a cache line in one of the coherent caches to be configured to indicate all zeros when the write command and the snoop did not cause the cache line sized write of zeros to be performed.  




As per claims 27-29, the claims of the patent do not expressly refer to an L1, L2 and L3 shared cache; however, Fields teaches [“a multi -level volatile memory hierarchy having at its lowest level shared system memories 108, and at its upper levels one or more levels of cache memory, which in the illustrative embodiment include a store-through level one ( L1) cache 226 within each processor core 200 and a level two ( L2) cache 230 shared by all processor cores 200a, 200b of the processing unit 104. L2 cache 230 includes an L2 array and directory 234, a master 232 and a snooper 236. Master 232 initiates transactions on local interconnect 114 and system interconnect 110 and accesses L2 array and directory 234 in response to memory access (and other) requests received from the associated processor cores 200. Snooper 236 snoops operations on local interconnect 114, provides appropriate responses, and performs any accesses to L2 array and directory 234 required by the operations.” (par. 0103) “cache hierarchy includes only two levels of cache, those skilled in the art will appreciate that alternative embodiments may include additional levels (L3, L4, etc.) of on-chip or off-chip in-line or lookaside cache, which may be fully inclusive, partially inclusive, or non-inclusive of the contents the upper levels of cache.” (par. 0104)].
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gunna et al. (US 2010/0106916) in view of Fields et al. (US 2008/0040556). 
As per claim 27. (New) A processor comprising: a first core to issue a command responsive to execution of a cache line zeroing instruction; and [Gunna teaches processor 12A coupled to interconnect 20 through cache (fig. 1 and related text; par. 0023) “the DCBZ instruction may be one type of data cache block write instruction that writes zeros to the cache block” (par. 0019) “the core 22 may include circuitry that fetches, decodes, executes, and writes results of the instructions in the instruction set” (par. 0025)]
an the interconnect, coupled to a level 3 (L3) cache that is shared, [Gunna teaches “The L2 cache 14 may be an external level 2 cache (corresponding to the claimed L3 cache that is shared)… In one implementation, the L2 cache 14 may be a victim cache for cache blocks evicted from the L1 caches (thus shared by the cores comprising the L1 caches)… may have any construction” (par. 0037)]
a level 2 (L2) cache of the first core, and a level 1 (L1) cache of the first core, Gunna teaches “data and instruction caches in the core 22, if provided, are level 1 (L1) caches” (par. 0037; fig. 1 and related text)] but does not expressly disclose an L2 cache of the first core
to issue responsive to the command a snoop to those of a plurality of coherent cache for which it must be determined if there is a hit [Gunna teaches “if the data cache block write instruction is speculative, a probe may be issued to determine the state of the affected cache block in other caching agents. The processor may record the state reported in the probe response, and may monitor the cache block using the coherency protocol of the interconnect” (par. 0020)].  
[“a multi -level volatile memory hierarchy having at its lowest level shared system memories 108, and at its upper levels one or more levels of cache memory, which in the illustrative embodiment include a store-through level one ( L1) cache 226 within each processor core 200 and a level two ( L2) cache 230 shared by all processor cores 200a, 200b of the processing unit 104. L2 cache 230 includes an L2 array and directory 234, a master 232 and a snooper 236. Master 232 initiates transactions on local interconnect 114 and system interconnect 110 and accesses L2 array and directory 234 in response to memory access (and other) requests received from the associated processor cores 200. Snooper 236 snoops operations on local interconnect 114, provides appropriate responses, and performs any accesses to L2 array and directory 234 required by the operations.” (par. 0103) “cache hierarchy includes only two levels of cache, those skilled in the art will appreciate that alternative embodiments may include additional levels (L3, L4, etc.) of on-chip or off-chip in-line or lookaside cache, which may be fully inclusive, partially inclusive, or non-inclusive of the contents the upper levels of cache.” (par. 0104)].
Gunna and Fields are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Gunna to include an L1, L2 cache arrangement of the first core as taught by Fields since doing would provide the benefits of facilitating faster data accesses.
Therefore, it would have been obvious to combine Gunna and Fields for the benefit of creating a storage system/method to obtain the invention as specified in claim 27. 
As per claim 28. (New) The processor of claim 27, wherein the plurality of coherent caches includes the L1 cache of the first core, the L2 cache of the first core, the L3 cache, and L1 cache of a second core, and an L2 cache of the second core [Gunna teaches “The L2 cache 14 may be an external level 2 cache (corresponding to the claimed L3 cache that is shared)… In one implementation, the L2 cache 14 may be a victim cache for cache blocks evicted from the L1 caches (thus shared by the cores comprising the L1 caches)… may have any construction” (par. 0037). Fields teaches [“a multi -level volatile memory hierarchy having at its lowest level shared system memories 108, and at its upper levels one or more levels of cache memory, which in the illustrative embodiment include a store-through level one ( L1) cache 226 within each processor core 200 and a level two ( L2) cache 230 shared by all processor cores 200a, 200b of the processing unit 104. L2 cache 230 includes an L2 array and directory 234, a master 232 and a snooper 236. Master 232 initiates transactions on local interconnect 114 and system interconnect 110 and accesses L2 array and directory 234 in response to memory access (and other) requests received from the associated processor cores 200. Snooper 236 snoops operations on local interconnect 114, provides appropriate responses, and performs any accesses to L2 array and directory 234 required by the operations.” (par. 0103) “cache hierarchy includes only two levels of cache, those skilled in the art will appreciate that alternative embodiments may include additional levels (L3, L4, etc.) of on-chip or off-chip in-line or lookaside cache, which may be fully inclusive, partially inclusive, or non-inclusive of the contents the upper levels of cache.” (par. 0104)].
As per claim 29. The processor of claim 27, wherein the interconnect, or the first core responsive to a message from the interconnect, is to cause a cache line in one of the plurality of coherent caches coupled to the first core to be configured to indicate all zeroes [Gunna teaches “the DCBZ instruction may be one type of data cache block write instruction that writes zeros to the cache block” (par. 0019) “Subsequently, the speculative data cache block write request may be reissued… then, the processing may complete the data cache block write instruction without issuing any additional transactions on the interconnect” (par. 0020; see par. 0021)].

ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT
	Response to Amendment
Applicant's arguments filed on 4/29/2021 have been considered but are moot in view of the new ground(s) of rejection. 
CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 20-29 have received an action on the merits and are subject of a non-final rejection.
a(1) CLAIMS REJECTED IN THE APPLICATION
Claims 1-19 have been canceled.
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



May 10, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135